   4:21-cr-03045-JMG-CRZ Doc # 48 Filed: 09/15/21 Page 1 of 1 - Page ID # 75




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                                 4:21CR3045

      vs.
                                                                   ORDER
JAVIER  HERNANDEZ-ROMANO,                 and
GUSTAVO PEREZ-HEURERTA,

                    Defendants.


      Defendant Hernandez-Romano has moved to continue the trial, (Filing No. 47),
because Defendant needs additional time to investigate this case and prepare for trial.
The motion to continue is unopposed. Based on the showing set forth in the motion, the
court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 47), is granted.

      2)     As to both defendants, the trial of this case is set to commence before the
             Honorable John M. Gerrard, United States District Judge, in Courtroom 1,
             100 Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
             at 9:00 a.m. on November 1, 2021, or as soon thereafter as the case may
             be called, for a duration of three (3) trial days. Jury selection will be held at
             commencement of trial.

      3)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and as to both
             defendants, the additional time arising as a result of the granting of the
             motion, the time between today’s date and November 1, 2021, shall be
             deemed excludable time in any computation of time under the
             requirements of the Speedy Trial Act, because although counsel have
             been duly diligent, additional time is needed to adequately prepare this
             case for trial and failing to grant additional time might result in a
             miscarriage of justice. 18 U.S.C. § 3161(h)(1), (h)(6) & (h)(7). Failing to
             timely object to this order as provided under this court’s local rules will be
             deemed a waiver of any right to later claim the time should not have been
             excluded under the Speedy Trial Act.

      September 15, 2021.                        BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
